Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 20, 2019

The Court of Appeals hereby passes the following order:

A19A2410. DENLEY v. THE STATE.

      Appellant’s motion to remand to the State Court of Clayton County so that the
appellate record can be completed with the transcript of the hearing on motion for
new trial is hereby GRANTED.
      When the entire appeal record is prepared, the matter may then be transmitted
to and re-docketed with the Court of Appeals. Upon re-docketing, briefing by the
parties should proceed in accordance with Court of Appeals Rule 23.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/20/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.